Case 2:20-cv-00391-RGD-LRL Document 1 Filed 07/29/20 Page 1 of 7 PagelD# 1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA

 

NORFOLK DIVISION
x
BIANCA GARCIA, : Civil Action No.: — 2:20-cv-391
Plaintiff,
V.
AUSTIN CAPITAL BANK, SSB,

” COMPLAINT FOR VIOLATIONS OF THE
Defendant. * FAIR CREDIT REPORTING ACT

x DEMAND FOR JURY TRIAL

 

Bianca Garcia (“Plaintiff”), brings this action on an individual basis for damages under the
Fair Credit Reporting Act, 15 U.S.C. § 1681, et seg. (“FCRA”), seeking statutory and other
damages against defendant named herein, and alleges, based upon the personal knowledge of
Plaintiff, the investigation of counsel, and upon information and belief, as follows:

NATURE OF THE ACTION

1. Plaintiff suffered harm as a result of false and inaccurate information furnished by
Austin Capital Bank, SSB (“Defendant” or “ACB”) to non-parties Equifax Information Services,
LLC (“Equifax”) and Trans Union, LLC (“Trans Union”), consumer reporting agencies (“CRAs”)
as defined under 15 U.S.C. § 168 1a(f).

2. The information published in Plaintiff's consumer background report included
inaccurate reporting of to the pay status of an account issued by Defendant, a “furnisher” of credit
information as that term is used in 15 U.S.C. § 1681s-2(b).

3. Plaintiff disputed the inaccurate information in writing through the channels

established by the CRAs for disputing consumer credit information.
Case 2:20-cv-00391-RGD-LRL Document 1 Filed 07/29/20 Page 2 of 7 PagelD# 2

4. Defendant, upon information and belief, received notice from the CRAs that
Plaintiff disputed the inaccuracies on Plaintiff's consumer background report alleged herein.
Defendant failed to conduct a reasonable investigation with respect to the disputed information
within 30 to 45 days and failed to mark the accounts as disputed.

5. Defendant willfully, intentionally, recklessly and negligently failed to meet its
obligations in violation of the FCRA, §§ 1681 ef seg. of Title 15 of the United States Code. After
receiving notice of Plaintiff's dispute from the CRAs, Defendant failed to conduct a reasonable
investigation with respect to the disputed information in violation of § 168 1s-2(b).

6. Plaintiff brings this action to recover, inter alia, statutory damages, pre-judgment
and post-judgment interest, and reasonable attorneys’ fees and expenses for injuries suffered as a
result of Defendant’s misconduct. Defendant’s erroneous reporting of inaccurate information in
Plaintiff's consumer background reports continues to affect Plaintiff's credit worthiness and credit
score. As a result of Defendant’s misconduct, Plaintiff has suffered a decreased credit score, the
loss of ability to purchase and benefit from credit, and the mental and emotional pain, anguish,
humiliation, and embarrassment of credit denial.

JURISDICTION AND VENUE

7. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and
pursuant to 15 U.S.C. § 1681p, which states that “[a]n action to enforce any liability created under
this title may be brought in any appropriate United States district court, without regard to the
amount in controversy...”

8. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b).
Case 2:20-cv-00391-RGD-LRL Document1 Filed 07/29/20 Page 3 of 7 PagelD# 3

PARTIES
Plaintiff
9. Plaintiff Bianca Garcia is a resident of Portsmouth, Virginia, and qualifies as a
“consumer” as that term is defined under 15 U.S.C. § 1681a(c). Plaintiff is an individual (and not
an entity).

Defendant

10. Defendant Austin Capital Bank, SSB offers a wide array of products to consumers,
including home mortgages and personal loans, as well as checking, savings, and card accounts.
ACB offers Financial Technologies (“FinTech”) brands that offer custom financial products and
services online, using a cloud-based platform designated for that purpose. ACB is headquartered
in Texas, with a principal place of business at 8100 Shoal Creek Blvd., Austin, Texas 78757.

Defendant ACB qualifies as a “furnisher” of credit information as that term is used in 15 U.S.C. §

168 1s-2(b).
SUBSTANTIVE ALLEGATIONS
The FCRA
11. CRAs compile, maintain, and report information concerning Plaintiffs

creditworthiness, credit-standing, credit capacity, character, and general reputation. That
information is then made available for use by third parties in credit transactions involving
consumers, for employment purposes, the underwriting of insurance for consumers, and even
housing.

12. _‘ After receiving notice of a consumer’s dispute from a CRA that information was
inaccurate, Furnishers (such as Defendant) are required to conduct a reasonable investigation
regarding the disputed information. When and if appropriate, following the performance of the

reasonable investigation, furnishers are obligated to remove any inaccurate information. At a

-3-
Case 2:20-cv-00391-RGD-LRL Document1 Filed 07/29/20 Page 4 of 7 PagelD# 4

minimum, furnishers are required to mark the status of the tradeline/account as disputed on the
consumer’s background reports.

13. _ Plaintiff has a legally protected interest in Defendant fulfilling its duties under the
FCRA, so that the information is reported and maintained fairly, to support maximum levels of
confidentiality, accuracy, and relevancy.

14. Upon information and belief, on dates better known to Equifax and Trans Union,
consumer background reports were issued by the CRAs concerning Plaintiff that included
inaccurate information in the pay status fields for a mortgage account issued by ACB.

15. The ACB account was closed, the balance was $0 and Plaintiff's payment
obligation to ACB ceased, yet Defendant still reported in nonsensical fashion the payment status
of the account as “60 days past due date” on Plaintiff's consumer background reports. Moreover,
the reporting of the account should not have contained the “60 days past due date” language to
describe the “pay status” considering that the account was showing a zero balance.

16. Had Defendant performed any reasonable investigation it would have determined
that accounts with a zero balance could not be late and past due, as such circumstances are
inherently contradictory and nonsensical.

17. On February 21, 2020, Plaintiff sent a letter to the CRAs, disputing the accuracy of
the reporting of the Austin Capital Bank account. The payment status of the account on Plaintiffs
consumer background reports should not have contained the “60 days past due date” language for
the reasons stated above. This reporting is extremely misleading, as such reporting causes lenders
to believe Plaintiff is currently late on the payments for these accounts, negatively reflecting on

Plaintiff's credit worthiness, This inaccuracy also misleads prospective lenders into believing that
Case 2:20-cv-00391-RGD-LRL Document 1 Filed 07/29/20 Page 5 of 7 PagelD# 5

Plaintiff has an obligation to pay a monthly amount to ACB, when that is not so, ultimately giving
the perception that Plaintiff's overall disposable monthly income is less than it really is.

18. Defendant willfully, intentionally, recklessly and negligently failed to take any real
action following Plaintiff's disputes, failed to perform any reasonable investigation, and ultimately
failed to remove the inaccurate information. The inaccurate information continues to be published
in Plaintiff's consumer background reports.

19. Subsequently, Plaintiff was denied the extension of further credit on the basis of
the inaccurate reporting.

CAUSES OF ACTION
COUNT I
Against Defendant for Violation of the FCRA, 15 U.S.C. § 1681s-2(b)

20. Plaintiff incorporates by reference the preceding allegations as though fully set
forth herein.

21. Under 15 U.S.C. § 1681s-2(b), inter alia:

After receiving notice pursuant to 15 U.S.C. § 1681i(a)(2) of a dispute with regard
to the completeness or accuracy of any information provided by a person to a
consumer reporting agency, the person shall —

(A) conduct an investigation with respect to disputed information;

(B) review all relevant information provided by the consumer reporting agency
pursuant to § 168 1i(a)(2) of this title;

(C) report the results of the investigation to the consumer reporting agency; [and]

(D) if the investigation finds that the information is incomplete or inaccurate, report
those results to all other consumer reporting agencies to which the person
furnished the information...

(Emphasis added).

22. Defendant failed to conduct a timely and reasonable investigation of Plaintiff's

dispute after receiving notice from the CRAs concerning Plaintiff's dispute. Defendant further

-5-
Case 2:20-cv-00391-RGD-LRL Document 1 Filed 07/29/20 Page 6 of 7 PagelD# 6

willfully, intentionally, recklessly, and/or negligently continued to report such inaccurate
information to the CRAs.

23. Instead of removing the inaccurate information, Defendant improperly claimed that
the inaccurate information is verified and verified the inaccurate information to Equifax and Trans
Union in response to Plaintiff's dispute.

24.  Defendant’s conduct was a direct and proximate cause in causing the damages
suffered by Plaintiff. As a result of Defendant’s misconduct complained about herein, Plaintiff
has suffered actual damages in the form of lost credit opportunities, harm to credit reputation and
credit score, and emotional distress.

25. As a result of Defendant’s misconduct, Plaintiff is entitled to statutory, actual, and
punitive damages pursuant to 15 U.S.C. §§ 1681n and 1681o.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff demands a judgment:

A. awarding Plaintiff statutory money damages, actual damages and punitive

damages, including pre-judgment and post-judgment interest;

B. awarding attorneys’ fees and costs, and other relief; and
C. awarding such other relief as to this Court may seem just and proper.
JURY DEMAND

Plaintiff demands a trial by jury.

DATED: July 29, 2020 WOEHRLE DAHLBERG JONES YAO, PLLC

/s/ Theseus D. Schulze
Theseus D. Schulze
Case 2:20-cv-00391-RGD-LRL Document 1 Filed 07/29/20 Page 7 of 7 PagelD# 7

Woehrle Dahlberg Jones Yao PPLC
VSB#93756

10615 Judicial Drive, Suite 102
Fairfax VA 22030

Telephone: (571) 399 5925
Facsimile: (888) 618-8954

Email: tschulze@lawfirmvirgina.com

Attorneys for Plaintiff
